Citation Nr: 1723014	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  13-09 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable rating for patellofemoral pain syndrome left knee (hereinafter "left knee disability").

2.  Entitlement to a 10 percent evaluation based upon multiple non-compensable service connected disabilities.


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel



INTRODUCTION

The Veteran had active service from September 2004 to August 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In November 2011, the Veteran filed a notice of disagreement concerning the denial of the claims listed on the title page of this decision.  

In his March 2013 VA form 9, the Veteran first indicated he was in disagreement with the noncompensable rating assigned for his service connected testicular cancer, status post left-sided orchiectomy, also denied in the May 2011 rating decision.  A timely filed notice of disagreement is a jurisdictional bar to appellate consideration that may not be waived.  See Percy v. Shinseki, 23 Vet. App. 37, 41 (2009); see also 38 C.F.R. §§ 20.200 , 20.201, 20.302 (2014).  As the Board lacks jurisdiction over the testicular cancer claim, it is referred to the Agency of Original Jurisdiction (AOJ) to contact the Veteran to clarify whether he wishes to appeal it, and, if so, to determine whether the statement in his March 2013 VA form 9 concerning the testicular cancer constitutes a timely notice of disagreement.

The Board further notes that Veteran requested a hearing before a Veterans Law Judge in connection with his appeal.  He was informed in a March 2017 letter that his requested hearing had been scheduled for April 2017; however, he failed to report for such hearing.  Therefore, his request for a Board hearing is considered withdrawn.  38 C.F.R. §§ 20.702(d), 20.704(d) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In the Veteran's March 2013 substantive appeal (via a VA form 9), he asserted that his left knee disability is more severe than reflected in the current noncompensable rating.  Further, he asserted that a separate disability rating for joint instability was warranted.  The Board notes that the Veteran last underwent a VA examination to address the severity of his left knee disability in February 2011.  Therefore, a more contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381   (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The issue of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities under 38 C.F.R. §  3.324, is inextricably intertwined with the foregoing, and so disposition of the issue is deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be scheduled for a VA examination to ascertain the current nature and severity of his service-connected left knee disability.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

The examiner should conduct range of motion testing of the knees (expressed in degrees), to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain the basis for this decision.

In addition, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss of the left knee due to pain or other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.  If the examiner concludes that an estimate of the range of motion during flare ups cannot be provided without resorting to mere speculation, the examiner must support that opinion with a full and complete explanation as to why the examiner cannot provide the requested opinion without resort to mere speculation.

Additionally, the examiner should determine whether the Veteran has ankylosis of the knee; instability or subluxation of the knee; nonunion of the tibia and fibula with loose motion and requiring knee braces; dislocated semilunar cartilages with frequent episodes of locking, pain, and effusion; or severe painful motion or weakness in the left knee.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Then, readjudicate the claims, to include consideration of all potentially applicable diagnostic codes.   If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




